IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF DISCIPLINE OF                          No. 85252
                 DIANE J. HARRISON, BAR NO. 8813.
                                                                          FILED


                    ORDER DENYING PETITION FOR RECIPROCAL DISCIPLINE
                            This is a petition under SCR 114 to reciprocally discipline
                attorney Diane J. Harrison based on her disciplinary revocation in Florida
                for allegations regarding violations of SEC rules regarding antifraud,
                registration, and reporting. Without admitting fault, Harrison petitioned
                in Florida for and was granted disciplinary revocation with leave to seek
                readmission after five years. See Florida R. of Discipline 3-7.12 (allowing
                an attorney to petition for a disciplinary revocation, which bars an attorney
                from practicing law in Florida with or without leave to seek readmission,
                when a disciplinary agency is investigating the attorney). She is therefore
                barred from practicing law in Florida for five years, after which she may
                seek readmittance by fully complying "with the rules and regulations
                governing admission to the bar."      Florida R. of Discipline 3-7.10(n)(2).
                Harrison opposes the reciprocal discipline petition, arguing that the State
                Bar of Nevada has not proven by clear and convincing evidence that she
                committed the violations charged given that she did not admit, and the
                Florida Bar did prove, any violations.
                            Under SCR 114(4), this court must impose identical reciprocal
                discipline unless the attorney demonstrates or this court determines that
                (1) the other jurisdiction failed to provide adequate notice, (2) the other
SUPREME COURT
        OF      jurisdiction imposed discipline despite a lack of proof of misconduct, (3) the
     NEVADA


(0) 1947A                                                                    ZT • 3ss-34
                established misconduct warrants substantially different discipline in this
                jurisdiction, or (4) the established misconduct does not constitute
                misconduct under Nevada's professional conduct rules.
                                We conclude that all but the first exception weigh against the
                imposition of the discipline that the Bar posits is reciprocal—a five-year-
                and-one-day suspension. Indeed, there is no evidence in the record attached
                to the petition that Harrison admitted to or committed any misconduct, and
                the Supreme Court of Florida found no misconduct in granting Harrison's
                disciplinary revocation petition. Without proof of actual misconduct, we
                cannot determine whether the actions constitute misconduct in Nevada
                and/or     if   substantially   different       discipline   would   be   warranted.'

                Accordingly, we deny the petition.
                                It is so ORDERED.2



                                                                                               J.
                Parraguirre                     Clij               Hardesty




                Stiglich                                           Cadish


                                                                                               J.
                Pickering


                cc:   Bar Counsel, State Bar of Nevada
                      Diane Joy Harrison

                      "This order in no way precludes the State Bar from investigating any
                possible attorney misconduct by Harrison if such an investigation is
                appropriate pursuant to the Supreme Court Rules.

SUPREME COURT
                      2 The Honorable Abbi Silver having retired, this matter was decided
        OF

     NEVADA
                by a six-justice court.
                                                            2
(0) I947A